Title: From George Washington to Giuseppe Ceracchi, 10 May 1792
From: Washington, George
To: Ceracchi, Giuseppe



Phila. May 10th 1792

The President of the United States presents his Compliments to Mr Ciracchi and with many thanks for his offer of the very elegant figures sent him, begs leave to restore them again to Mr Ciracchi. His situation calling for uniformity of conduct in these cases, he relies that Mr Ciracchi will ascribe it in the presen[t] instance to its true motives, and accept the assurances the President now gives of the high sense he entertains of his talents & merit.
